Title: Additional Instructions to the Deputy Postmasters of North America, 10 March 1758
From: Franklin, Benjamin
To: 


General Post-Office, March 10. 1758
Whereas the News-papers of the several Colonies on this Continent, heretofore permitted to be sent by Post free of Charge, are of late Years so much increased as to become extremely burthensome to the Riders, who demand additional Salaries or Allowances from the Post-Office on that Account; and it is not reasonable, that the Office, which receives no Benefit from the Carriage of News-papers, should be at any Expence for such Carriage: And Whereas the Printers of News-papers complain, that they frequently receive Orders for News-papers from distant Post-Offices, which they comply with by sending the Papers, tho’ they know not the Persons to whom the Papers are to be directed, and have no convenient Means of collecting the Money, so that much of it is lost; and that for Want of due Notice when distant Subscribers die, become Bankrupt, or remove out of the Country, they continue to send Papers some Years directed to such Persons, whereby the Posts are loaded with many Papers to no Purpose, and the Loss so great to the Printers, as that they cannot afford to make any Allowance to the Riders for carrying the Papers: And whereas some of the Riders do, and others may, demand exorbitant Rates of Persons living on the Roads, for carrying and delivering the Papers that do not go into any Office, but are delivered by the Riders themselves:
To remedy these Inconveniencies, and yet not to discourage the Spreading of News-papers, which are on many Occasions useful to Government, and advantageous to Commerce, and to the Publick; You are, after the first Day of June next, to deliver no News-papers at your Office (except the single Papers exchang’d between Printer and Printer) but to such Persons only as do agree to pay you, for the Use of the Rider which brings such Papers, a small additional Consideration per Annum, for each Paper, over and above the Price of the Papers; that is to say, For any Distance not exceeding Fifty Miles such Paper is carried, the Sum of Nine pence Sterling per Annum, or an Equivalent in Currency: For any Distance exceeding Fifty Miles, and not exceeding One Hundred Miles, the Sum of One Shilling and Six pence Sterling per Annum; and in the same Proportion for every other Fifty Miles such Paper shall be carried; which Money for the Rider or Riders, together with the Price of the Papers for the Printers, you are to receive and pay respectively, once a Year at least, deducting for your Care and Trouble therein, a Commission of Twenty per Cent. And you are to send no Orders to any Printer for Papers, except the Persons for whom the Papers are to be sent, are in your Opinion responsible, and such as you will be accountable for. And you are to suffer no Riders, employ’d or paid by you, to receive more than the Rates above mentioned, for carrying any Papers by them delivered on their respective Roads; nor to carry and deliver any Papers but such as they will be accountable for to the Printers, in Consideration of an Allowance of the same Commissions as aforesaid for collecting and paying the Money.
And as some of the Papers pass thro’ the Hands of several Riders between the Place where they are printed and the Place of Delivery; you are to pay the Carriage-Money you collect for the Riders, to the several Riders who have carried such Papers, in Proportion, as near as conveniently may be, to the Distances they have been carried by each Rider respectively.
Franklin and Hunter.
